DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendments
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephonic interview with Applicant’s representative, James J. Lynch (Reg. No. 50,153) on or about January 28, 2022.

1. (Currently Amended) A method for tracking usage of a pulse oximeter via a network system, the method comprising:

storing patient information and pulse oximeter identification data identifying the pulse oximeter associated with the patient, wherein the patient information and pulse oximeter identification data are stored at a network server;

connecting the pulse oximeter to a patient monitoring device, wherein the patient monitoring device is provided with the pulse oximeter identification data and status data;

monitoring pulse oximeter data using the connected pulse oximeter for measuring the pulse oximeter data;



matching the transmitted pulse oximeter identification data with the pulse oximeter identification data stored in the network server;

associating the transmitted pulse oximeter data to the stored patient information;

transmitting past pulse oximeter data matched with the transmitted pulse oximeter identification data from the network server to the patient monitoring device, wherein the past pulse oximeter data is from a second patient monitoring device connected to a second pulse oximeter, and wherein the pulse oximeter is a first pulse oximeter different from the second pulse oximeter and the patient monitoring device is a first patient monitoring device different from the second patient monitoring device; 

displaying the past pulse oximeter data from the second patient monitoring device on the first patient monitoring device; and

storing received past pulse oximeter data to a patient monitoring device database.

2. (Previously Presented) The method of claim 1, further comprising uploading the patient information and pulse oximeter identification data to the network server.

3. (Previously Presented) The method of claim 2, wherein pulse oximeter identification data is uploaded to the network server by scanning a coded image.

4. (Original) The method of claim 3, wherein the coded image is one of a barcode, a QR code, or an RFID tag.



6. (Previously Presented) The method of claim 1, wherein the status data includes information regarding the state of the pulse oximeter, the state of the device being at least one of ‘connected’, ‘disconnected’, ‘in-use’ or ‘malfunctioning’.

7. (Currently Amended) A system for tracking usage of a pulse oximeter via a network system, the system comprising:

a pulse oximeter that measures pulse oximeter data;

a patient monitoring device that obtains pulse oximeter identification data, status data and pulse oximeter data from the pulse oximeter connected to the patient monitoring device; and

a network server that stores patient information and pulse oximeter identification data identifying the pulse oximeter associated with the patient,

wherein the patient monitoring device is configured to transmit the pulse oximeter data, the pulse oximeter identification data, and the status data to the network server,

wherein the network server is configured to match the transmitted pulse oximeter identification data with the pulse oximeter identification data stored in the network server, to associate the transmitted pulse oximeter data to the stored patient information, and to transmitting past pulse oximeter data matched with the transmitted pulse oximeter identification data to the patient monitoring device, wherein the past pulse oximeter data is from a second patient monitoring device connected to a second pulse oximeter, and wherein the pulse oximeter is a first pulse oximeter different from the second pulse oximeter and the patient monitoring device is a first patient monitoring device different from the second patient monitoring device, and

wherein the patient monitoring device is configured to display the past pulse oximeter data from the second patient monitoring device on the first patient monitoring device and to store received past pulse oximeter data to a patient monitoring device database.

8. (Previously Presented) The system of claim 7, further comprising uploading the patient information and pulse oximeter identification data to the network server.

9. (Previously Presented) The system of claim 8, wherein pulse oximeter identification data is uploaded to the network server by scanning a coded image.

10. (Original) The system of claim 9, wherein the coded image is one of a barcode, a QR code, or an RFID tag.

11. (Previously Presented) The system of claim 7, wherein the status data includes information regarding the state of the pulse oximeter, the state of the device being at least one of ‘connected’, ‘disconnected’, ‘in-use’ or ‘malfunctioning’.

12. (Currently Amended) A non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method for tracking usage of a pulse oximeter via a network system, the method comprising:

storing patient information and pulse oximeter identification data identifying the pulse oximeter associated with the patient, wherein the patient information and pulse oximeter identification data are stored at a network server;

connecting the pulse oximeter to a patient monitoring device, wherein the patient monitoring device is provided with the pulse oximeter identification data and status data;



transmitting the pulse oximeter data, the pulse oximeter identification data, and the status data from the patient monitoring device to the network server;

matching the transmitted pulse oximeter identification data with the pulse oximeter identification data stored in the network server;

associating the transmitted pulse oximeter data to the stored patient information;

transmitting past pulse oximeter data matched with the transmitted pulse oximeter identification data from the network server to the patient monitoring device, wherein the past pulse oximeter data is from a second patient monitoring device connected to a second pulse oximeter, and wherein the pulse oximeter is a first pulse oximeter different from the second pulse oximeter and the patient monitoring device is a first patient monitoring device different from the second patient monitoring device; 

displaying the past pulse oximeter data from the second patient monitoring device on the first patient monitoring device; and

storing received past pulse oximeter data to a patient monitoring device database.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a method, system, and non-transitory computer-readable medium for tracking usage of a pulse oximeter via a network system, the method comprising: storing patient information and pulse oximeter identification data identifying the pulse oximeter associated with the patient, wherein the patient information and pulse oximeter identification data are stored at a network server; connecting the pulse oximeter to a patient  in combination with the other recited features of the claims.

The closest prior art found during extensive searching was Mannheimer, et al. (US 2007/0043278 A1) which discloses patient-specific data such as trending data or patient monitoring parameters can be actively stored in the memory 236 (e.g., a memory chip). As the patient and sensor travel from ward-to-ward of the hospital, and consequently plug into different oximeters, the patient-specific data can be read from memory 236 of the patient's dedicated sensor and displayed on a display screen for viewing or used by the oximeter monitor for other purposes (¶ 0023).  Mannheimer however fails to teach or suggest a method, system, and non-transitory computer-readable medium for tracking usage of a pulse oximeter via a network system, the method comprising: storing patient information and pulse oximeter identification data identifying the pulse oximeter associated with the patient, wherein the patient information and pulse oximeter identification data are stored at a network server; connecting the pulse oximeter to a patient monitoring device, wherein the patient monitoring device is provided with the pulse oximeter not have been motivated to include these missing elements in an embodiment in the Mannheimer disclosure because it is not an obvious variation of Mannheimer to transmit past pulse oximeter data matched with the transmitted pulse oximeter identification data from the network server to the patient monitoring device, wherein the past pulse oximeter data is from a second patient monitoring device connected to a second pulse oximeter, and wherein the pulse oximeter is a first pulse oximeter different from the second pulse oximeter and the patient monitoring device is a first patient monitoring device different from the second patient monitoring device.  Therefore, these features are not obvious because none of the prior art teaches or a method, system, and non-transitory computer-readable medium for tracking usage of a pulse oximeter via a network system, the method comprising: storing patient information and pulse oximeter identification data identifying the pulse oximeter associated with the patient, wherein the patient information and pulse oximeter identification data are stored at a network server; connecting the pulse oximeter to a patient monitoring device, wherein the patient monitoring device is provided with the pulse oximeter identification data and status data; monitoring pulse oximeter data using the connected pulse oximeter for measuring the pulse oximeter data; transmitting the pulse oximeter data, the pulse oximeter identification data, and the status data from the patient monitoring device to the network server; matching the transmitted pulse oximeter identification data with the pulse oximeter identification data stored in the network server; associating the transmitted pulse oximeter data to the stored patient information; transmitting past pulse oximeter data matched with the transmitted pulse oximeter identification data from the network server to the patient monitoring device, wherein the past pulse oximeter data is from a second patient monitoring device connected to a second pulse oximeter, and wherein the pulse oximeter is a first pulse oximeter different from the second pulse oximeter and the patient monitoring device is a first patient monitoring device different from the second patient monitoring device; displaying the past pulse oximeter data from the second patient monitoring device on the first patient monitoring device; and storing received past pulse oximeter data to a patient monitoring device database, in independent claims 1, 7, and 12, in combination with the other recited features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626